McCay, Judge.
It would be very dangerous to the conelusiveness of judgments if an official return of service, made by an officer under his official oath, could, after such a lapse of time, be set aside by evidence so inconclusive as was before the jury in this case. Indeed, the only evidence is that the defendant does not remember being served. And this is, doubtless, true of nine tenths of the cases where there is a judgment by default. It would be a strange thing if one could remember, after twelve years, such a thing. Had there been anything to call special attention to the debt, so that a suit on it would have been specially noticeable, as if there was no such debt due, there might be something in this want of remembrance; but, there seems to have been no dispute about the debt, nothing to call special attention to a suit on it. And, we think, there was no abuse of the discretion of the judge in refusing the new trial. The evidence was strongly, almost conclusively, against the verdict.
Judgment affirmed.